17 N.Y.3d 782 (2011)
952 N.E.2d 1077
929 N.Y.S.2d 82
2011 NY Slip Op 76747
In the Matter of MICHAEL DIEDERICH, JR., Individually and on Behalf of all Taxpayers of the County of Rockland, Appellant, et al., Petitioner,
v.
CHRISTOPHER ST. LAWRENCE, Defendant, and
HOLLAND & KNIGHT, LLP, et al., Respondents.
Not in source
Court of Appeals of New York.
Decided June 28, 2011.
Appeal, insofar as taken from the Appellate Division order denying the motion for reargument or leave to appeal, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.